EXHIBIT 10.11

FIRST AMENDMENT

TO

SENIOR EXECUTIVE SEVERANCE AGREEMENT

First Amendment (“Amendment”) made as of the 1st day of November, 2007 to the
Senior Executive Severance Agreement (“Severance Agreement”) dated as of
July 30, 1998, by and among Boston Properties, Inc., a Delaware corporation with
its principal executive office in Boston, Massachusetts (the “Company”), Boston
Properties Limited Partnership, a Delaware limited partnership with its
principal place of business in Boston, Massachusetts (“BPLP”) (the Company and
BPLP shall be hereinafter collectively referred to as the “Employers”), and
Mortimer B. Zuckerman of New York, New York (the “Executive”).

WHEREAS, the parties hereto desire to amend the Severance Agreement to comply
with the requirement of Section 409A of the Internal Revenue Code of 1986, as
amended; and

WHEREAS, the parties hereto desire that this Amendment be deemed a modification
and an amendment to the Severance Agreement.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
Employers and the Executive agree as follows:

1. Section 5(b) of the Severance Agreement is hereby amended by deleting the
third sentence thereof and substituting therefor the following:

“The initial Gross-Up Payment, if any, as determined pursuant to this
Section 5(b), shall be paid as withholding taxes to the taxing authorities on
behalf of the Executive at such time or times when the Excise Tax is due.”

2. The Severance Agreement is hereby amended by adding the following Section 17
at the end thereof:

“17. Section 409A. Notwithstanding anything to the contrary in the foregoing, if
at the time of the Executive’s separation from service within the meaning of
Section 409A of the Code, the Executive is considered a ‘specified employee’
within the meaning of Section 409A(a)(2)(B)(i) of the Code, and if any payment
or benefit that the Executive becomes entitled to under this Agreement would be
considered deferred compensation subject to interest, penalties and additional
tax imposed pursuant to Section 409A(a) of the Code as a result of the
application of Section 409A(a)(2)(B)(i) of the Code, then no such payment or
benefit shall be payable or provided prior to the date that is the earlier of
(i) six months and one day after the Executive’s separation from service, or
(ii) the Executive’s death. Any such deferred payment shall earn simple interest
calculated at the short-term applicable federal rate in effect on the Date of
Termination.

 



--------------------------------------------------------------------------------

On or before the Executive’s Date of Termination, the Employers shall make an
irrevocable contribution to a rabbi trust with an independent bank trustee in an
amount equal to the amount of such deferred payment plus interest.”

3. All other provisions of the Severance Agreement shall remain in full force
and effect according to their respective terms, and nothing contained herein
shall be deemed a waiver of any right or abrogation of any obligation otherwise
existing under the Severance Agreement except to the extent specifically
provided for herein.

IN WITNESS WHEREOF, this Amendment has been executed as a sealed instrument by
the Employers and by Executive as of the date first above written.

BOSTON PROPERTIES, INC.

By:  /s/  Douglas T. Linde                        

        Name: Douglas T. Linde

        Title: President

BOSTON PROPERTIES LIMITED PARTNERSHIP

By: Boston Properties, Inc.

Its: General Partner

By:  /s/  Douglas T. Linde                        

        Name: Douglas T. Linde

        Title: President

/s/ Mortimer B. Zuckerman                    

MORTIMER B. ZUCKERMAN

 

2